EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin K Brask on 28 January 2022 and in a follow up interview on 31 January 2022.

The application has been amended as follows: 

Amend claim 1 as follows:
1. 	A method of fabricating a solar cell, the method comprising: 
providing a substrate with an intervening layer thereon, the intervening layer including pre-formed openings to expose portions of the substrate; 
locating a metal foil over the openings in the intervening layer; and 
exposing the metal foil to a laser beam to form a conductive contact structure electrically connected to the substrate via the openings in the intervening layer, wherein the conductive contact structure includes a locally deposited metal portion of the metal foil, the locally deposited metal portion connected to an unexposed portion of the metal foil by a weakened structure of the metal foil, the weakened structure of the metal foil including patterning, subsequent to the exposing the metal foil to the laser beam, removing at least a portion of the metal foil not exposed to the laser beam, and to leave remaining the weakened structure of the metal foil including the patterning,
wherein the substrate comprises a plurality of N-type and P-type semiconductor regions, and wherein the openings in the intervening layer expose portions of the plurality of N-type and P-type semiconductor regions.

Cancel claims 3-5.

In claim 6, line 1, replace “5” with –1--. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed after final with the response dated 03 January 2022 are entered, and the above examiner’s amendment is further made to place the application in condition for allowance.
Claims 1-2, 6-8 and 33 are presently under consideration, claims 9-32 were previously cancelled and claims 3-5 are cancelled by the above amendments, the limitations of claim 3 and 5 having been incorporated into claim 1.
The amendments to the claims have overcome the prior art rejections of record, and indefiniteness rejections of record, where are therefore withdrawn.

Reasons for Allowance
Claims 1-2, 6-8 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Brand et al (WO 2014/023668A1) does not explicitly disclose the claim 1 limitation where “subsequent to the exposing the metal foil to the laser beam, removing at least a portion of the metal foil not exposed to the laser beam and to leave remaining the weakened structure of the metal foil including the patterning”. Brand teaches predetermined breaking points or perforations are formed in metal foil 4 (Fig. 4b-4c, paras [0061], [0082]) where unexposed portions of the metal foil are removed or separated from the deposited electrical contacts 6 (Fig. 4c-4d, paras [0061], [0082]), but Brand does not teach the predetermined breaking points or perforations (weakened portions of the metal foil including the patterning) are left remaining  after the step of separation and removal, rather the weakened portions appear to be removed or destroyed during the separation and removal step in Brand.
Regarding claim 1, Moslehi’031 (US 2015/0129031) does not explicitly teach or disclose in the method including “pre-formed openings to expose portions of the substrate”… “wherein the substrate comprises a plurality of N-type and P-type semiconductor regions, and wherein the openings in the intervening layer expose portions of the plurality of N-type and P-type semiconductor regions” as the method of Moslehi is directed to making secondary interconnections to metal electrodes (M1) of a 
As such, the prior art of record does not teach or disclose each and every limitation of claims 1-2, 6-8 and 33 as set forth above, and as such, claims 1-2, 6-8 and 33 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726